Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 1 of 21

l Alex L. Fugazzi (Nevada Bar No. 9022)
Michael Paretti (Nevada Bar No. 13926)

2 SNELL & WILMER L.L.P.

3883 Howard Hughes Parkway, Suite 1100
3 Las Vegas, Nevada 89169

Telephone: 702.784.5200

4 Facsimile: 702.784.5252

afugazzi@swlaw.com
5 mparetti@swlaw.com

 

    

 

 

 

6
Attorneys for Defendant Fennemore Craig
7
8 UNITED STATES DISTRICT COURT
9 DISTRICT OF NEVADA
10
1, | LATONIA SMITH, Case No.: 2:19-cv-00824-GMN-EJY
Plaintiff(s),

g |b FENNEMORE CRAIG AND THE
BIE 43 -VS- NONPARTY FENNEMORE
&| EMPLOYEES’ EMERGENCY
S| 828 14 | PNNEMORE CRAIG, MOTION TO QUASH, OR IN THE
2 aE Defendant(s). ALTERNATIVE, MOTION FOR A
O)23ie 15 PROTECTIVE ORDER
&| B16

a ORAL ARGUMENT REQUESTED

18
REDACTED
19
20
21 Defendant Fennemore Craig (“Fennemore”) and nonparties Brenoch Wirthlin, Shawna

22 || Braselton, Brandi Planet, Wade Beavers, Shannon Pierce, Leslie Bryan Hart, and Janice Procter-
23 || Murphy! (collectively, the “Fennemore Employees”), by and through their counsel of record, Snell
24 || & Wilmer L.L.P., move on an emergency basis under Local Rule 7-4 to quash the subpoenas issued
25
26

 

27 || ' Ms. Procter-Murphy resides in Arizona but is willing to make herself available in Nevada for the
limited purpose of appearing for deposition if this Court orders that her deposition will go forward.
28 || By doing so, Ms. Procter-Murphy reserves all rights and waives none, including any other
jurisdictional rights she has.

-l-

 

4811-1773-0464

 
oO Co ~~ DB

10
1]

12

   

Snell & Wilmer

3883 Howard

 

Las

16

17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 2 of 21

by Plaintiff Latonia Smith (“Ms. Smith’) pursuant to Federal Rule of Civil Procedure 45 or,
alternatively, for a protective order pursuant to FRCP 26 and LR 26-7 (“Motion”).

Undersigned counsel certifies that counsel for Fennemore and the Fennemore Employees
have attempted to confer in good faith with Ms. Smith to resolve this dispute without judicial
intervention. See Fed. R. Civ. P. 26(c)(1); LR 7-4. Undersigned counsel also certifies that this
Motion should be heard on an emergency basis, as outlined in the Declaration of Alex L. Fugazzi
(“Fugazzi Decl.”), attached as Exhibit A, because Ms. Smith served various document and
deposition subpoenas on numerous third parties, including the Fennemore Employees, which
demand document productions and/or depositions as early as August 20, 2019.

This Motion is made and based upon the following memorandum of points and authorities,
the attached Fugazzi Declaration, the pleadings and papers on file in this action, the accompanying

exhibits, together with any oral arguments the Court may entertain.

Dated: August 19, 2019. SNELL & WILMER L.L.P.

By: /s/ Michael Paretti

Alex L. Fugazzi, Esq. (NV Bar No. 9022)
Michael Paretti (NV Bar No. 13926)

3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

Attorneys for Defendant Fennemore Craig

 

4811-1773-0464

 
 

Snell & Wilmer

3883 Howard Hu

 

Las Vega
0

oO Co ~~ DB

10

1]

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 3 of 21

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

On August 1, 2019, despite the parties’ mutual agreement to stay discovery, Ms. Smith
issued overly broad and onerous subpoenas directed at the Fennemore Employees (the
“Subpoenas”). With the Subpoenas, Ms. Smith improperly seeks to personally inspect Fennemore’s
Nevada offices, depose the Fennemore Employees, forensically examine the Fennemore
Employees’ personal computers and cellphones, and compel the production of privileged, work
product, and confidential documents. The Subpoenas not only demonstrate an abuse of the
discovery process, they also reflect a troubling pattern that cannot continue. Indeed, this very matter
stems from a series of protective orders that Fennemore sought, and for a time secured, against Ms.
Smith due to threats she made to Fennemore’s clients and certain Fennemore Employees. The
Subpoenas are improper and should be quashed in their entirety. Alternatively, given Ms. Smith’s
history of threatening and harassing behavior, the Court should enter a Protective Order in favor of
the Fennemore Employees limiting the scope of the depositions and imposing specific restrictions
because the Fennemore Employees reasonably fear for their safety and personal privacy if
compelled to comply with the Subpoenas.

Fennemore and the Fennemore Employees’ Motion should be granted for the additional
reason that the Subpoenas are both substantively and procedurally defective. The Subpoenas plainly
seek information protected by the attorney-client privilege and attorney work-product doctrine.
Fennemore and the Fennemore Employees further object to the Subpoenas on the grounds that they
needlessly implicate the Fennemore Employees’ privacy interests, are overbroad, unduly
burdensome, harassing, and not relevant to this litigation. Regarding the Subpoenas’ procedural
defects, Ms. Smith’s requests violate both FRCP 45(c)(1)(A) and FRCP 45(b)(1). Accordingly,
Fennemore and the Fennemore Employees move to quash the Subpoenas or, in the alternative,

move for a protective order.

4811-1773-0464

 
oO Co ~~ DB

10

1]

 

Las Vega

 

16

Snell & Wilmer

3883 Howard Hu

17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 4 of 21

Il. FACTUAL BACKGROUND

A. The Subpoenas and Fennemore’s Attempt to Meet and Confer.

Ms. Smith previously agreed to a stay of discovery in this action pending the Court’s ruling
on Fennemore’s Motions to Dismiss [ECF Nos. 10, 11]. While the parties could not agree upon a
stipulated discovery plan and scheduling order, Ms. Smith submitted her own “Plaintiff's Views
on Proposed Discovery” stating, “[d]isclosures and discovery: to commence after resolution of
defendant’s anti-slapp/motion to dismiss . . .”” ECF No. 20, at 5 (emphasis added).

Just days later, in a complete reversal, Ms. Smith issued nineteen subpoenas before this
Court had the opportunity to consider Fennemore’s Motion to Stay Discovery [ECF No 19].?
Indeed, Ms. Smith issued these Subpoenas before even making her initial disclosures (which she
still has not made) . And rather than serving her first discovery requests on Fennemore, fourteen of
the nineteen Subpoenas target the Fennemore Employees. The Subpoenas seek to provide Ms.
Smith access to inspect Fennemore’s Las Vegas and Reno, Nevada offices, depose the Fennemore
Employees, seize and forensically examine the Fennemore Employees’ personal computers and
cellphones (without even identifiable search terms or the disclosure of the alleged forensic expert),
and compel the production of various documents and communications.

To illustrate, Ms. Smith requests that each Fennemore Employee produce:

Personal computers and cell phone devices for forensic examination
by a forensic expert. This is not a general search; the personal
computer and cell phone devices will be examined for the date
parameters 10/31/2017 to present; they will be examined for specific
hits identifying information of Latonia (Toni) Smith and the matters
listed in the lawsuit which are related to Latonia Smith or her mother
Annecer Peruzar; privileged information will be excluded using
search parameters.

Pl.’s Subpoenas, attached as Exhibit B. Ms. Smith also requests that when attending the noticed

depositions, the Fennemore Employees bring:

All correspondence between yourself and employees of CEC or
PHWLYV or any CEC entity [Fennemore Clients] regarding Latonia
Smith or her mother Annecer Peruzar from 10/31/2017 to present; all
correspondence between yourself and employees of Fennemore

 

* Asa threshold matter, considering the history of this litigation and the continuous motion practice,
Fennemore respectfully requests that the Court concurrently hear Fennemore’s Motion to Stay
Discovery [ECF No. 19] with the instant Motion to prevent further cost to the parties and burden
on the Court.

-4-

4811-1773-0464

 
oO Co ~~ DB

10
1]

Snell & Wilmer

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 5 of 21

Craig regarding Latonia Smith or her mother Annecer Peruzar from
10/31/2017 to present.

Id.

On August 12, 2019, Fennemore and the Fennemore Employees objected to the Subpoenas
with a detailed letter explaining the Subpoenas’ substantive and procedural defects and requesting
to meet and confer with Ms. Smith. See August 12, 2019 Letter from Alex Fugazzi, Esq. to Latonia
Smith, attached as Exhibit C. Despite exchanging a series of emails and setting a time to meet and
confer, the parties were unable to reach a resolution. See Fugazzi Decl., Ex. A; August 12-13, 2019
emails between Alex Fugazzi, Esq. and Latonia Smith, attached as Exhibit D. Unfortunately, Ms.
Smith abruptly ended the meet-and-confer by hanging up the phone. Fugazzi Decl. at 4] 6. The tenor
of Ms. Smith’s emails, the unjustifiably broad scope of the Subpoenas seeking privileged and
personal information, the failure to even attempt to work with counsel on dates before issuing the
Subpoenas for fast approaching deadlines, and Ms. Smith’s refusal to meaningfully engage in the
meet-and-confer support having this Motion heard on an expedited basis, after the Court hears from
the parties at oral argument. See Ex. D.*

B. History of the Dispute.

In 2018, Ms. Smith’s mother, Annecer Peruzar, sued her former employers, Caesars
Entertainment Corporation (“CEC”) and PHWLV, LLC (“PHWLV”), in Nevada state court for
alleged wrongful termination (the “Peruzar Litigation”). Fennemore Craig also represented Ms.
Radak, Mr. Thomas, Ms. Pierce, Ms. Braselton and Mr. Beavers in getting personal orders of
protection against Ms. Smith. The present case is one of two related actions filed by Ms. Smith
against her mother’s former employers, CEC and PHWLYV, and Ethan Thomas (CEC’s former in-
house counsel) and Fennemore attorney Shannon Pierce/Fennemore Craig (counsel for CEC and

PHWLYV in the litigation brought by Ms. Smith’s mother).

 

>On August 14, 2019, Ms. Smith filed a Motion to Compel Attendance at Deposition, Production
of Documents, and Forensic Examination [ECF No. 31]. Ms. Smith’s motion contains a series of
demonstrably false statements that further underscore the need for the Court to hear this motion on
an emergency basis under LR 7-4.

5-

4811-1773-0464

 
Snell G Wilmer

 

LF;

 

Suite 1100

169

 

=
oo
o

22
23
24
25
26
27
28

 

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 6 of 21

Fennemore sought and secured a protective order for Samantha Radak (“Ms. Radak’’) on
March 15, 2018, a CEC and PHWLV employee, after Ms. Smith sent Ms. Radak numerous emails
and social media messages insulting her and threatening her physical safety. See Defendants’
Emergency Motion for Protective Order to Exclude Latonia Smith from All Proceedings on an
Order Shortening Time in Eighth Judicial District Court Case No. A-18-784032-C (“MPO”),
attached as Exhibit B to Fennemore’s Request for Judicial Notice (“RJN”), ECF No. 12, at 4:7-9.

Since filing the first protective order against Ms. Smith, Ms. Smith has physically threatened
Fennemore attorney Shannon Pierce and Fennemore’s client’s in-house counsel, Ethan Thomas. Jd.
at 6:16-7:8. Even more troubling, on April 25, 2019, Shawna Braselton and Wade Beavers, two of
the subpoenaed Fennemore Employees, received an anonymous threatening letter, which they
believe came from Ms. Smith. See April 25, 2019 Letter to Shawna Braselton and Wade Beavers,
attached as Exhibit E. The letter exclaims, “IT’LL BE THE END OF LIVES... EMBODYING
THE RAGE OF ALL MASS MURDERERS .. . WILL NEVER SEE IT COMING .. . I

—

WILL BE LIGHTS OUT.” Ex. D (capitalized and bolded in original). Equally concerning, the
letter ends with the following: “CONGRATULATIONS YOU HAVE JUST BEEN ADDED TO
THE HIT LIST... NO ONE IS WALKING AWAY UNSCATHED ... P.S. CONGRATS ON
YOUR WEDDING SHAWNA. HOPEFULLY YOU WILL BE AROUND FOR MANY YEARS

TO ENJOY IT.” /d. (capitalized in original).

Although Ms. Smith denies

1
|
'

4811-1773-0464

 
oO Co ~~ DB

10
1]

Snell & Wilmer

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 7 of 21

making these threats, the only known connection between Ms. Radak, Mr. Beavers and Ms.

Braselton is the Peruzar litigation and orders of protection were granted which just recently expired.

It. LEGAL ARGUMENT
A. Legal Standard.

The court must quash or modify a subpoena if it “requires a person to comply beyond the

39 ce.

geographical limits specified in Rule 45(c),” “requires disclosure of privileged or other protected
matter[s],” or “subjects a person to undue burden.” Fed R. Civ. P. 45(d)(3)(A)(ii)-(iv). In claiming
privilege, the person or entity withholding subpoenaed information must (a) expressly make the
claim of privilege/work product; and (b) describe the nature of the withheld documents,
communications, or tangible things in a manner that, without revealing privileged or protected
information, will enable the parties to assess the claim. Fed R. Civ. P. 45(e)(2)(A)(i), (11).

Federal courts enjoy broad discretion in overseeing discovery under FRCP 26. These
discovery controls are particularly important when the discovery is requested from nonparties. See
Laxalt v. McClatchy, 116 F.R.D. 455, 458 (D. Nev. 1986) (“The standards for nonparty discovery
... require a stronger showing of relevance than for simple party discovery.”) Although discovery
is a valuable right, the Ninth Circuit has held that discovery restrictions can be broader when a
nonparty is the target of discovery. See Dart Indus. Co., Inc. v. Westwood Chem. Co., Inc., 649
F.2d 646, 649 (9th Cir. 1980). Courts must provide special protection to nonparties against the time
and expense to comply with a subpoena. Exxon Shipping Co. v. United States Dep’t of Interior, 34
F.3d 774, 779 (9th Cir. 1994). Therefore, a court may forbid certain discovery or limit its scope to
protect a nonparty from “undue burden or expense.” Fed. R. Civ. P. 26(c).

Under FRCP 45(d)(3), a subpoena must be quashed if it does not allow reasonable time to
comply, requires disclosure of protected or privileged matters, or subjects a person to undue burden.
See Mattel, Inc. v. Walking Mountain Prod, 353 F.3d 792, 814 (9th Cir. 2003) (finding that the
district court did not abuse its discretion when applying FRCP 45 to quash a Rule 30(b)(6) subpoena

when the subpoena was overly burdensome and served an improper purpose).

4811-1773-0464

 
oO Co ~~ DB

10
11
12
13

 

S 14

   

15

Snell & Wilmer

3883 Howard

 

Las

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 8 of 21

B. The Court Should Quash the Subpoenas under FRCP 45 Due to Their Substantive

Defects.
1. The Subpoenas seek disclosure of information protected by the attorney-client
privilege.

Rule 45(d)(3)(A)(iii) makes clear that a subpoena must be quashed or modified if it
“requires disclosure of privileged or other protected matter, if no exception or waiver applies.”
“The attorney-client privilege protects confidential disclosures made by a client to an attorney in
order to obtain legal advice,’ as well as an attorney’s advice in response to such disclosures.” Jn re
Grand Jury Investigation, 974 F.2d 1068, 1070—71 (9th Cir. 1992) (quoting Jn In re Grand Jury
Subpoenas (Hirsch), 803 F.2d 493, 496 (9th Cir.1986); Jn re Fischel, 557 F.2d 209, 211 (9th Cir.
1977)).

“The party asserting the attorney-client privilege has the burden of proving that the privilege
applies to a given set of documents or communications. To meet this burden, a party must
demonstrate that its documents adhere to the essential elements of the attorney-client privilege
adopted by this court.” Jn re Grand Jury Investigation, 974 F.2d at 1071. The Ninth Circuit looks
to eight elements when assessing the attorney-client privilege: “(1) where legal advice of any kind
is sought (2) from a professional legal adviser in his/her capacity as such, (3) the communication
relating to that purpose, (4) made in confidence (5) by the client, (6) are at his instance permanently
protected (7) from disclosure by himself or by the legal adviser, (8) unless the protection be waived.”
In re Fischel, 557 F.2d at 211.

Additionally, in claiming privilege, the person or entity withholding subpoenaed
information must (a) expressly make the claim of privilege; and (b) describe the nature of the
withheld documents, communications, or tangible things in a manner that, without revealing the
privileged or protected information itself, enables the parties to assess the claim. FRCP
45(e)(2)(A)(i), (11). In other words, the party asserting the privilege must make a prima facie
showing that the privilege protects the information the party intends to withhold. A party may prove
privilege through a privilege log with an accompanying affidavit or request that the court conduct
an in-camera review of the documents. Dole v. Milonas, 889 F.2d 885, 890 (9th Cir. 1989).
However, when the request for privileged documents is broad and the request fails to identify the

-8-

4811-1773-0464

 
oO Co ~~ DB

10
1]

Snell & Wilmer

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 9 of 21

exact documents desired—as with Ms. Smith’s request—the Court may order the requesting party
to prepare a narrow, less extensive description before requiring the party claiming privilege to
present a privilege log and affidavit. Jd.

Equally important, the attorney-client privilege belongs to the client—not the attorney.
Exobox Techs. Corp. v. Tsambis, No. 2:14-CV-501-RFB-VCF, 2014 WL 4987903, at *5 (D. Nev.
Oct. 7, 2014) (“attorney-client privilege, the relevant legal interest[,] .. . belongs to the attorney’s
client.”) (citing Chirac v. Reinicker, 24 U.S. 280 (1826); United States v. Partin, 601 F.2d 1000,
1009 (9th Cir.1979)). Accordingly, attorneys cannot disturb their clients’ absolute right to the
attorney-client privilege. See Nevada Rule of Professional Conduct 1.6 (“A lawyer shall not reveal
information relating to representation of a client unless the client gives informed consent . . .”); see
also United States v. Jicarilla Apache Nation, 564 U.S. 162, 169 (2011) (“The attorney-client
privilege is the oldest of the privileges for confidential communications known to the common law.
Its aim is to encourage full and frank communication between attorneys and their clients and
thereby promote broader public interests in the observance of law and administration of justice.”).

Here, the Subpoenas seek information protected by the attorney-client privilege and, on that
basis alone, they must be quashed. Foremost, Ms. Smith’s request for the documents reflecting
Fennemore’s interoffice correspondence, as well as correspondence between the Fennemore
Employees and CEC, PHWLYV, or any CEC entity, related to Ms. Smith and Ms. Peruzar
undeniably implicates the attorney-client privilege. To the extent the privileged communications
Ms. Smith seeks are Fennemore’s privilege, Fennemore asserts now and will continue to assert that
privilege. And to the extent Ms. Smith seeks privileged communications that belong to
Fennemore’s clients, it is not Fennemore’s or the Fennemore Employees’ privilege to waive.’ Put
simply, the privilege exclusively belongs to CEC and PHWLV. Fennemore and the Fennemore
Employees will not breach their ethical obligations by disclosing privileged information. See NRPC
1.6; State Comp. Ins. Fund v. Drobot, 192 F. Supp. 3d 1080, 1115 (C.D. Cal. 2016) (“The duty of

 

* Ms. Smith has categorically refused to allow the privilege holders to join any discussion about
these issues.

-9-

4811-1773-0464

 
Snell & Wilmer

  

 

Jbl;
LAW OFFICES

 

oO Co ~~ DB

10
1]
12

vay, Suite 1100

 
 
 

18

19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 10 of 21

loyalty to an existing client is so important, so sacred, so inviolate that not even by withdrawing
from the relationship can an attorney evade it.”).

Finally, Brenoch Wirthlin, Leslie Bryan Hart and Janice Procter-Murphy’s only role in any
of these matters was limited to serving as counsel for either CEC, PHWLV, Caesers/PHWLV
employees, Fennemore Craig, or the Fennemore Craig employees who received orders of protection.
Further, Ms. Pierce, Mr. Beavers, Ms. Braselton, and Ms. Planet were all involved in defending or
assisting in the defense of the Peruzar litigation and in participating either as counsel or witnesses
in the protective order hearings.

Like Ms. Smith’s request for communications, Ms. Smith’s request to forensically examine
the Fennemore Employees’ personal computers and cellphones also implicates the attorney-client
privilege.* First, though the Subpoenas state that “privileged information will be excluded using
search parameters,” the very information that Ms. Smith seeks is privileged. That is, any
electronically stored information in the Fennemore Employees’ possession involving Ms. Smith,
Ms. Peruzar, and “the matters listed in this lawsuit” is immune from disclosure. Second, the
Fennemore Employees use their personal computers and/or cellphones for professional purposes.
Thus, granting Ms. Smith carte blanche access to the Fennemore Employees’ electronic devices
not only implicates CEC’s and PHWLY’s attorney-client privilege, but also implicates the attorney-
client privilege for countless Fennemore clients.

Similarly, Ms. Smith’s request to inspect Fennemore’s offices during business hours would
inevitably compromise privileged and confidential information. Fennemore conducts sensitive and
confidential business throughout its offices, and Fennemore’s offices are filled with materials
bearing clients’ proprietary and confidential information. Indeed, “law office searches raise special
concerns, which impose a need for heightened care, due to the fact that law offices often contain
privileged attorney-client materials and work product.” United States v. Stewart, No. 02 CR 395
(JGK), 2002 WL 1300059, at *3 (S.D.N.Y. June 11, 2002). Fennemore has an absolute obligation

to its clients to protect their privileged and confidential information. Even with notice of Ms.

 

> Even more importantly, there is no basis to search the Fennemore Employees’ personal computers
and cellphones as discussed infra, Section III.B.3.

-10-

 

4811-1773-0464

 
oO Co ~~ DB

10
11

Snell & Wilmer

18

19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 11 of 21

Smith’s inspection, Fennemore cannot ensure that the inspection would not inadvertently disclose
privileged information. Thus, because the risks to attorney-client privilege far outweigh any benefit
Ms. Smith could obtain from the inspection, the Court should quash Ms. Smith’s subpoena to
inspect Fennemore’s Nevada offices.

Finally, though the Subpoenas are silent on proposed topics for the requested depositions,
from Ms. Smith’s electronically stored information requests and her document production requests,
Fennemore believes that Ms. Smith intends to question the Fennemore Employees on topics that
include CEC, PHWLYV, Ms. Smith, and Ms. Peruzar. As stated above, the attorney-client privilege
absolutely shields this information from disclosure. Consequently, because the Subpoenas seek the

disclosure of privileged information, the Subpoenas must be quashed.

2. The Subpoenas seek information protected by the attorney work-product
doctrine.

The work-product doctrine protects any material obtained and prepared by an attorney in
anticipation of litigation or preparation for trial. Hickman v. Taylor, 329 U.S. 495, 509-12 (1947).
The doctrine is codified in FRCP 26(b)(3):

Plaintiffs may not discover documents prepared in anticipation of
litigation by or for another party or its representative unless the party
seeking discovery shows that it has substantial need for the materials
and cannot obtain the substantial equivalent by other means without
undue hardship.

FRCP 45, which primarily focuses on protecting nonparties’ interests, also safeguards
“privileged and other protected matters,” including information that is “privileged or subject to
protections [such] as trial preparation material.” FRCP 45(c)(3)(iii); FRCP 45(d)(2)(A). “Work
product protection is designed to preserve the privacy of attorneys’ thought processes, and to
prevent parties from ‘borrowing the wits of their adversaries.’” Braun v. Agri-Sys., No. 1:02-cv-
06482-AWI-LJO, 2006 WL 278592, at *5 (E.D. Cal. Feb. 2, 2006) (quoting Holmgren v. State
Farm Mut. Auto. Ins. Co., 976 F.2d 573, 576 (9th Cir. 1992)).

Here, to the extent that the Fennemore Employees are in possession of documents or
communications pertaining to Ms. Smith, Ms. Peruzar, CEC, and PHWLV, Fennemore or the

Fennemore Employees prepared all or virtually all of those documents in contemplation of very

-l1-

 

4811-1773-0464

 
oOo Co wa BD

10
1]

Snell & Wilmer

18

19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 12 of 21

active litigation, or litigation just recently completed (the orders of protection), making the
documents immune from disclosure under the attorney work-product doctrine. Moreover, the
Fennemore Employees’ personal computers and cellphones also contain documents and
communications protected by the attorney-work product doctrine. Ms. Smith’s request to inspect
the Fennemore offices during business hours is also improper under the work-product doctrine. Put

simply, Ms. Smith is not entitled to these documents or communications.

3. The Subpoenas improperly implicate the Fennemore Employees’ privacy
rights.

Ms. Smith’s request to forensically examine the Fennemore Employees’ personal
computers and cellphones is facially overbroad because the request unquestionably implicates the
Fennemore Employees’ privacy rights. When a subpoena requests the inspection of an individual’s
personal electronic devices, courts must consider that individual’s privacy interests while assessing
proportionality. See, e.g., Henson v. Turn, Inc., No. 15-CV-01497-JSW (LB), 2018 WL 5281629,
at *5 (N.D. Cal. Oct. 22, 2018) (“Courts and commentators have recognized that privacy interests
can be a consideration in evaluating proportionality, particularly in the context of a request to
inspect personal electronic devices.”); Tingle v. Hebert, No. 15-626-JWD-EWD, 2018 WL
1726667, at *7—-8 (M.D. La. Apr. 10, 2018) (finding that “Defendants have also made no showing
that the requested forensic examination of Plaintiff's personal cell phone and personal email
accounts are proportional to the needs of this case” and holding that “[t]he utility of permitting a
forensic examination of personal cell phones must be weighed against inherent privacy concerns”)
(internal quotations omitted).

In 2015, FRCP 26(b)(2)(B) was amended to state that when a subpoena is otherwise proper
(which is not the case here), “[t]he responding party may state that it will produce copies of
documents or of electronically stored information instead of permitting inspection.” “Direct access
to a party’s database systems is disfavored and has been granted over objection only in
extraordinary circumstances.” The Sedona Conference, The Sedona Conference Database
Principles Addressing the Preservation & Production of Databases & Database Information in Civil

Litigation, 15 Sedona Conf. J. 171, 195 (2014). Specifically, “inspection or seizure is not permitted

-1]2-

 

4811-1773-0464

 
oO Co ~~ DB

10
1]

Snell & Wilmer

18

19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 13 of 21

unless the moving party can demonstrate that the documents they seek to compel do, in fact, exist
and are being unlawfully withheld.” Bethea v. Comcast, 218 F.R.D. 328, 329-30 (D.D.C. 2003)
(internal quotation marks omitted). “In the absence of a showing that plaintiff has destroyed
evidence or has otherwise failed in her discovery obligations, the court is unwilling to expand the
expense and burden of this case by ordering examination of the computers maintained by either
party.” Diepenhorst v. City of Battle Creek, No. 1:05CV00734, 2006 WL 1851243, at *4 (W.D.
Mich. June 30, 2006).

Similarly, a plaintiff's “conjecture does not warrant the compelled inspection of a computer
system that contains voluminous information relating to many topics other than” those related to
the plaintiffs claims. Bethea, 218 F.R.D. 328, 330 (D.D.C. 2003). And while litigants have
increasingly “sought access to the opponent’s computer or other electronic devices to search for
evidence, especially for deleted e-mails[,] [t]he federal courts have generally resisted such
incursions.” Diepenhorst, 2006 WL 1851243, at *2. As noted in the Advisory Committee Notes to
the 2006 Amendment to FRCP 34(a), “[i]nspection or testing of certain types of electronically
stored information or of a responding party’s electronic information system may raise issues of
confidentiality or privacy. . . . Courts should guard against undue intrusiveness resulting from
inspecting or testing such systems.”

Here, Ms. Smith’s overreaching Subpoenas needlessly invade the Fennemore Employees’
privacy interests. The Federal Rules and corresponding caselaw recognize that allowing access to
an individual’s personal computer or cellphone effectively grants the examiner an uncensored look
into the most personal details of that person’s life. Indeed, as stated by the United States Supreme
Court, cellphones “hold for many Americans the privacies of life” so that searching a modern
cellphone “implicate[s] privacy concerns far beyond those implicated by the search of a cigarette
pack, wallet, or purse.” Riley v. California, 573 U.S. 373, 375 (2014) (assessing cellphone privacy
in the context of the Fourth Amendment). This is because personal computers and cellphones
contain text messages, emails, documents, contact lists, photographs, and web browsing histories

that are private to the owner, as well as everyone with whom the owner communicates.

-13-

 

4811-1773-0464

 
 

 

Snell & Wilmer

vay, Suite 1100

 

3883 Howard Hu

Las Vega
0

oO Co ~~ DB

10
1]
12

13

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 14 of 21

In other words, relinquishing control of the computers and cellphones sought by Ms. Smith
would expose the personal data of countless nonparties. Ms. Smith does not even attempt to
articulate how her improper searches would be restricted to limit and safeguard these privacy and
privilege concerns. Ms. Smith does not identify any search terms, nor does she identify her
purported forensic expert. Rather, all Ms. Smith says is that: “[t]his is not a general search; the
personal computer and cell phone devices will be examined for the date parameters 10/31/2017 to
present; they will be examined for specific hits identifying information of Latonia (Toni) Smith and
the matters listed in the lawsuit which are related to Latonia Smith or her mother Annecer Peruzar;
privileged information will be excluded using search parameters.”° Ex. B. The foregoing language
is simply not enough to ensure protection of the Fennemore Employees’ privacy interests. Further,
due to innumerable privacy concerns, requesting wholesale access to personal electronic devices is
almost unheard of and issued rarely, if at all, after a finding of gross wrongdoing by the opposing
party. No such finding has been made, and therefore such an invasion into the Fennemore
Employees’ personal communications and activities is completely unwarranted and improper.

4. The Subpoenas impose an undue burden on the Fennemore Employees.

“On timely motion, the court . . . must quash or modify a subpoena that: . . . subjects a
person to an undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). To determine whether a subpoena is
unduly burdensome, a court should weigh “the burden to the subpoenaed party against the value of
the information to the serving party.” Moon v. SCP Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal.
2005) (granting defendant’s motion to quash subpoena to nonparty on relevance, overbreadth, and
undue burden grounds). When balancing parties’ competing interests, courts assess: (a) the
relevance of the sought-after evidence; (b) the issuing party’s need for the evidence; (c) the breadth
of the request; (d) the time period covered by the request; (e) the adequacy of the description of the
evidence sought; and (f) the burden imposed. Concord Boat Corp. v. Brunswick, 169 F.R.D. 44, 49
(S.D.N.Y. 1996). Additionally, FRCP 26(b)(2)(C) provides that the court must limit the frequency

or extent of discovery otherwise allowed by the Federal Rules if it determines that the discovery

 

° Fennemore Craig and its employees are currently and actively involved in defending the Peruzar
litigation as well as the current litigation.

-14-

 

4811-1773-0464

 
Snell & Wilmer

 

oO Co ~~ DB

10
1]

17

18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 15 of 21

sought can be obtained from some other source that is more convenient, less burdensome, or less
expensive. And as previously explained, discovery should be even more restricted to protect
nonparties “from harassment, inconvenience, or disclosure of confidential documents” or
information. Dart Indus. Co., 649 F.2d at 649.

Here, the burden of the Fennemore Employees surrendering their personal electronic
devices vastly outweighs the value of the Fennemore Employees’ personal information to Ms.
Smith. This is all the more true when considering the fact that Ms. Smith has not even attempted to
propound proper, narrow, and relevant discovery requests on Fennemore. Moreover, personal
computers and cellphones are tools that people employ to coordinate and plan nearly every action
they take. These electronic devices are not only essential to an individual’s personal life, but they
are also essential to a person’s professional life—particularly for attorneys.

Requiring the Fennemore Employees to relinquish their personal computers and cellphones
“for forensic examination by a forensic expert” would result in the Fennemore Employees losing
access to their electronic devices for an extended period of time. As a result, the examination would
prevent the Fennemore Employees from performing their professional duties and communicating
with their family members, friends, and colleagues. See Marchionda v. Embassy Suites Franchise,
LLC, No. 4:15-CV-00479-JEG-SBJ, 2018 WL 8458792, at *5 (S.D. Iowa July 10, 2018) (“In
today’s society, the absence of movants’ personal phones and devices will likely have a significant
negative impact on their daily lives. Moreover, a potential vast amount of irrelevant personal
information of not only the movants, but also their friends and families, will be unnecessarily
exposed outside the control of movants.”). As nonparties, the Fennemore Employees cannot be
compelled to endure this undue burden. The Subpoenas are also unduly burdensome for the separate
reason that the they are posed solely for the purposes of harassment and unlikely to lead to the
discovery of relevant or admissible evidence.

55 The Subpoenas seek irrelevant information.

Where a subpoena seeks documents that are not relevant to the claims or defenses at issue,
the subpoena poses an undue burden, and the Court should quash the subpoena. Fed. R. Civ. P.
45(c)(3)(A)(iv); Mattel Inc. v. Walking Mountain Prods., 353 F.3d 792, 813 (9th Cir. 2003). When

-15-

 

4811-1773-0464

 
 

Snell & Wilmer

3883 Howard Hu

 

Las Vega
0

oO Co ~~ DB

10

1]

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 16 of 21

a subpoena is not directed at obtaining relevant evidence and constitutes a “fishing expedition,” the
subpoena is improper. Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 361-62 (8th Cir. 2003)
(affirming district court’s order granting motion to quash). Here, Ms. Smith’s request to inspect
Fennemore’s offices is entirely irrelevant to this litigation and, by extension, not reasonably
calculated to lead to the discovery of admissible evidence. Any conclusions that Ms. Smith might
draw from her inspection would have no bearing on this litigation. Thus, Ms. Smith’s request to
have unfettered access to Fennemore’s offices is merely a fishing expedition that this Court should
not entertain.

Cc, The Court Should Quash the Subpoenas Due to Their Procedural Defects.

In addition to suffering from substantive defects, the Subpoenas also suffer from procedural
defects. First, in regard to Shawna Braselton, Wade Beavers, Shannon Pierce, Leslie Bryan Hart,
and Janice Procter-Murphy the Subpoenas violate FRCP 45(c)(1)(A). That is, the foregoing
Fennemore Employees reside in and are employed at a location more than 100 miles from 400 S.
7th St., Suite 400, Las Vegas, NV 89101. Ms. Smith is aware that the foregoing Fennemore
Employees do not reside or work in Las Vegas as she served Ms. Braselton, Mr. Beavers, Ms.
Pierce, and Ms. Bryan Hart in Reno, Nevada.

Second, Ms. Smith’s subpoena to depose Ms. Braselton violates FRCP 45(b)(1). Under
FRCP 45(b)(1), “if the subpoena requires that person’s attendance, [the serving party is required to
tender] the fees for 1 day’s attendance and the mileage allowed by law.” Ms. Braselton is not an
attorney; thus, the rules required Ms. Smith to tender Ms. Braselton’s attendance fee with service
of process. As of the date of this Motion, Ms. Braselton has neither received fees for one day’s

attendance nor fees for mileage.

D. In the Alternative, if the Court Is Not Inclined to Quash the Subpoenas, the Court
Should Issue a Protective Order.

FRCP 26(b)(2)(C) provides that “on motion or on its own, the court must limit the frequency
or extent of discovery otherwise allowed by [the] rules or by local rule if it determines that (i) the
discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery

-16-

 

4811-1773-0464

 
 

 

Snell & Wilmer

ny; Suite 1100

3883 Howard Hu

Las Vega
0

oO Co ~~ DB

10
11
12

13

 

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 17 of 21

has had ample opportunity to obtain the information by discovery in the action; or (iii) the proposed
discovery is outside the scope permitted by Rule 26(b)(1).” See also Cranney v. Carriage Servs.,
No. 2:07-cv-01587-RLH-PAL, 2008 WL 2457912 at *15 (D. Nev. June 16, 2008).

When responding to a subpoena that seeks information that violates FRCP 26(b), the
recipient may move for a protective order under FRCP 26(c) in combination with a motion to quash.
As with motions to quash, the subpoena participant bears the burden of proof in seeking a protective
order. Parrot, Inc. v. Nicestuff Distributing Intl., Inc., No. 06-cv-61231, 2009 WL 197979 at *3

(S.D. Fla., Jan. 26, 2009). FRCP 26(b)(C)(1) provides, in pertinent part:

The court may for good cause issue an order to a party or person from
annoyance, embarrassment, oppression, or undue burden or expense,
including one or more of the following:

(A) forbidding the disclosure or discovery;

(B) specifying terms, including time and place or the

allocation of expenses, for the disclosure or discovery;

(C) prescribing a discovery method other than the one

selected by the party seeking discovery;

(D) forbidding inquiry into certain matters, or limiting the

scope of disclosure or discovery to certain matters;

(E) designating the persons who may be present while the

discovery is conducted;
Though it is the moving party’s burden to show that good cause exists by demonstrating a particular
need for the protection sought, this Court has broad discretion to decide when a protective order is
appropriate and what degree of protection is required. Seattle Times Co. v. Rhinehart, 467 U.S. 20,
36 (1984).

Here, for the reasons set forth in the analysis of the Subpoenas’ procedural and substantive
defects, good cause exists for the Court to issue a Protective Order withdrawing the Subpoenas.
Even more so, good cause also exists based on the Fennemore Employees’ reasonable fear if forced
. comply with he Subp.
past threats to Ms. Radak and the physical threats to a Fennemore Employee, and the anonymous
letter received by Ms. Braselton and Mr. Beavers fully support the Fennemore Employees’

reasonable fears. Indeed, in the last two years alone, Ms. Radak, Ms. Braselton, and Mr. Beavers

rightfully believe that Ms. Smith has subjected them to the following threats:

-17-

 

4811-1773-0464

 
Snell & Wilmer

 

 

Jbl;

 

ony; Suite 1100

    

3883 Howard

89169

Oo CO JT DBD

10
11
12
13

17

18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 18 of 21

e “No matter how much you (and your little friends) feel like a dictator b[*]tch at
work, you are not untouchable c[**]t. Karma will be waiting for you around the
corner.” Exhibit C to RJN [ECF 12-3].

e “Just a pathetic, hateful, lonely loser. And a total racist. Middle finger to you,
your racist friends at work....” /d.

e “samantha jean radak who lives in rhodes ranch. how’s your new place? dumb
b[*]tch. in life you only life because others let you.” /d.

e “NOT A KILLER BUT DON’T PUSH IT...NO ONE WILL BE SAFE ...
MOVING UP ON THE HIT LIST... 6 FEET UNDER OR BURNED ...
MIDDLE FINGER TO THE AMERICAN JUSTICE SYSTEM ... IT WILL
BE THE END OF LIVES ... EMBODYING THE RAGE OF ALL MASS
MURDERS . .. WILL NEVER SEE IT COMING .. . IT WILL JUST BE
LIGHTS OUT... ALL CAN ANSWER TO WHATEVER F[***]ING DEITY
THE WISHED... OR JUST BURN” Ex. E.

e “CONGRATULATIONS YOU HAVE JUST BEEN ADDED TO THE HIT
LIST ... NO ONE IS WALKING AWAY UNSCATHED . . . FROM THE
VERY TOP... TO THE VERY BOTTOM ... P.S. CONGRATS ON YOUR
WEEDING SHAWNA. HOPEFULLY YOU WILL BE AROUND FOR
YEARS TO ENJOY IT” /d.

“Good cause can include preventing the intimidation of a witness at a deposition.”
Wesselmann v. Tyson Foods, Inc., No. 15-CV-4247-LTS, 2016 WL 6986683, at *2 (N.D. Iowa
Nov. 28, 2016) (excluding plaintiff from deposition because witness was fearful of the plaintiff
because the plaintiff allegedly assaulted the witness in the past); Jn re Shell Oil Refinery, 136 F.R.D.
615, 617 (E.D. La. 1991) (granting protective order to exclude party from deposition). Here, based
on the foregoing threats and Ms. Smith’s past in-person threats to Ms. Pierce, the Fennemore
Employees have demonstrated good cause. Thus, if forced to comply with the requested
depositions, the Fennemore Employees request that the Court enter a protective order mandating

video or telephonic depositions. If video or telephonic depositions are not permitted, the Fennemore

-18-

 

4811-1773-0464

 
oO Co ~~ DB

10
11

Snell & Wilmer

18

19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 19 of 21

Employees ask that the depositions be conducted at the federal courthouse, behind metal detectors
and with a strong security presence.

Based on the good cause demonstrated above, the Fennemore Employees further request
that the Court issue a Protective Order limiting the deposition topics to only those that are relevant
to this litigation and non-privileged. As plainly stated by FRCP 26(b)(C)(1)(D), for good cause, the
Court may forbid inquiry into certain matters. Here, the Fennemore Employees respectfully request
that the Court enter a protective order that expressly limits Ms. Smith’s line of questions to relevant
evidence and explicitly precludes Ms. Smith from asking for any kind of personal information
including, but not limited to, home addresses, personal phone numbers, social security numbers,
information about family members, religion,’ national origin, or ethnicity.

IV. CONCLUSION

For the foregoing reasons, Fennemore and the Fennemore Employees respectively request
that the Court quash Ms. Smith’s Subpoenas or, in the alternative, enter a protective order
prohibiting discovery pursuant to the Subpoenas. If the Court is not inclined to quash or withdraw
the Subpoenas, the Fennemore Employees request that the Court enter a protective order setting the

guidelines for depositions and forbidding the disclosure of matters beyond the scope of discovery.

Dated: August 19, 2019. SNELL & WILMER L.L.P.

By: /s/ Michael Paretti

Alex L. Fugazzi, Esq. (NV Bar No. 9022)
Michael Paretti (NV Bar No. 13926)

3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

Attorneys for Defendant Fennemore Craig

 

 

‘In a recent deposition in the Peruzar litigation, Ms. Smith’s mother asked the witness questions
about Ms. Pierce, including if he knew Ms. Pierce’s religion.

-19-

 

4811-1773-0464

 
oO Co ~~ DB

10
11
12
13

 

S 14

   

15

Snell & Wilmer

3883 Howard

 

Las

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 20 of 21

CERTIFICATE OF SERVICE

I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a
true and correct copy of the foregoing FENNEMORE CRAIG AND THE NONPARTY
FENNEMORE EMPLOYEES’ EMERGENCY MOTION TO QUASH, OR IN THE
ALTERNATIVE, MOTION FOR A PROTECTIVE ORDER by method indicated below:

gO BY FAX: by transmitting via facsimile the document(s) listed above to the fax
number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
A printed transmission record is attached to the file copy of this document(s).

x BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
as set forth below.

Latonia Smith (in Pro Per)

9748 Canyon Landing Ave.

Las Vegas, NV 89166

Tel: (725) 203-2455 or (702) 521-3522

o BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
delivery service company for delivery to the addressee(s) on the next business day.

tq BY PERSONAL DELIVERY: by causing personal delivery by, a messenger service
with which this firm maintains an account, of the document(s) listed above to the
person(s) at the address(es) set forth below.

oO BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
electronic filing and service upon the Court’s Service List for the above-referenced case.

tq ~=BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
the individual(s) listed below.

DATED this 19" day of August, 2019.

MAA

1.

An employee of SNELL & WILMER L.L.P.

-20-

 

4811-1773-0464

 
Snell & Wilmer

3883 Howard

 

 

Las

   

oO Cfo wa BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 37 Filed 08/19/19 Page 21 of 21

 

 

 

 

 

 

 

 

4811-1773-0464

 

 

 

INDEX OF EXHIBITS

Exhibit No. | Description No. of Pages

A Declaration of Alex L. Fugazzi 4

B Plaintiff's Subpoenas 58

Cc August 12, 2019 Letter from Alex Fugazzi, Esq. to Latonia 10
Smith

D August 12-13, 2019 emails between Alex Fugazzi, Esq. and 8
Latonia Smith

E April 25, 2019 Letter to Shawna Braselton and 4

1 Wade Beavers a

 

-21-

 

 
